UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the quarterly period ended June 30, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934For the transition period from to Commission file number: 33-92990; 333-180173 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdictionof incorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA , NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES £ NO S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act: YES £ NO S Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 or regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q: Not Applicable Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES S NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S Aggregate market value of voting stock held by non-affiliates: Not Applicable Documents Incorporated by Reference: None PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS. INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTJUNE 30, 2012 Page Consolidated Statements of Assets and Liabilities 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Net Assets 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Consolidated Statements of Investments 24 2 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES(In millions, except per accumulation unit amounts) June 30,2012 December 31,2011 (Unaudited) ASSETS Investments, at fair value: Real estate properties(cost: $10,483.0 and $10,358.3) 10,306.2 9,857.6 Real estate joint ventures and limited partnerships(cost: $2,307.0 and $2,193.3) 2,168.0 1,898.9 Marketable securities: Real estate related(cost: $1,217.3 and $895.3) 1,387.9 927.9 Other(cost: $2,666.7 and $2,802.6) 2,666.7 2,802.8 Total investments (cost: $16,674.0 and $16,249.5) 16,528.8 15,487.2 Cash and cash equivalents 35.5 17.5 Due from investment advisor  6.8 Other 250.7 238.4 TOTAL ASSETS 16,815.0 15,749.9 LIABILITIES Mortgage loans payableNote 8(principal outstanding: $2,095.7 and $2,008.6) 2,133.4 2,028.2 Due to investment advisor 5.1  Accrued real estate property level expenses 155.8 166.9 Other 27.5 27.6 TOTAL LIABILITIES 2,321.8 2,222.7 COMMITMENTS AND CONTINGENCIESNote 11 NET ASSETS Accumulation Fund 14,172.4 13,227.2 Annuity Fund 320.8 300.0 TOTAL NET ASSETS 14,493.2 13,527.2 NUMBER OF ACCUMULATION UNITSOUTSTANDINGNotes 10 54.1 53.4 NET ASSET VALUE, PER ACCUMULATION UNITNote 9 262.176 247.654 See notes to the consolidated financial statements 3 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF OPERATIONS(In millions)(Unaudited) For the Three MonthsEnded June 30, For the Six MonthsEnded June 30, 2012 2011 2012 2011 INVESTMENT INCOME Real estate income, net: Rental income $ 216.1 $ 223.9 $ 430.9 $ 434.0 Real estate property level expenses and taxes: Operating expenses 53.0 54.0 109.0 111.8 Real estate taxes 29.9 27.3 59.0 54.5 Interest expense 29.3 27.4 58.2 53.8 Total real estate property level expenses and taxes 112.2 108.7 226.2 220.1 Real estate income, net 103.9 115.2 204.7 213.9 Income from real estate joint ventures and limited partnerships 16.0 32.0 33.0 53.1 Interest 0.8 1.0 1.3 2.1 Dividends 7.3 4.4 14.7 6.8 TOTAL INVESTMENT INCOME 128.0 152.6 253.7 275.9 ExpensesNote 2: Investment advisory charges 13.1 12.0 28.2 26.2 Administrative charges 7.2 7.4 14.7 14.3 Distribution charges 3.6 2.1 6.9 4.0 Mortality and expense risk charges 0.7 1.5 2.4 2.9 Liquidity guarantee charges 7.8 5.8 15.0 10.0 TOTAL EXPENSES 32.4 28.8 67.2 57.4 INVESTMENT INCOME, NET 95.6 123.8 186.5 218.5 NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND MORTGAGE LOANS PAYABLE Net realized gain (loss) on investments: Real estate properties   (5.2 ) (9.3 ) Real estate joint ventures and limited partnerships 0.8 (7.0 ) (2.4 ) (8.5 ) Marketable securities 3.4 1.8 11.4 3.7 Net realized gain (loss) on investments 4.2 (5.2 ) 3.8 (14.1 ) Net change in unrealized appreciation (depreciation) on: Real estate properties 131.5 270.9 323.9 466.4 Real estate joint ventures and limited partnerships 87.5 88.9 182.5 152.9 Marketable securities 42.4 15.9 136.2 50.4 Mortgage loans payable (1.9 ) (1.9 ) (28.7 ) (0.5 ) Net change in unrealized appreciation on investmentsand mortgage loans payable 259.5 373.8 613.9 669.2 NET REALIZED AND UNREALIZED GAIN ONINVESTMENTS AND MORTGAGE LOANS PAYABLE 263.7 368.6 617.7 655.1 NET INCREASE IN NET ASSETS RESULTING FROMOPERATIONS $ 359.3 $ 492.4 $ 804.2 $ 873.6 See notes to the consolidated financial statements 4 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS(In millions)(Unaudited) For the Three MonthsEnded June 30, For the Six MonthsEnded June 30, 2012 2011 2012 2011 FROM OPERATIONS Investment income, net $ 95.6 $ 123.8 $ 186.5 $ 218.5 Net realized gain (loss) on investments 4.2 (5.2 ) 3.8 (14.1 ) Net change in unrealized appreciation on investmentsand mortgage loans payable 259.5 373.8 613.9 669.2 NET INCREASE IN NET ASSETS RESULTINGFROM OPERATIONS 359.3 492.4 804.2 873.6 FROM PARTICIPANT TRANSACTIONS Premiums 461.7 559.8 961.3 1,379.4 Liquidity units redeemed (306.1 )  (306.1 )  Annuity payments (4.0 ) (7.0 ) (11.9 ) (11.8 ) Withdrawals and death benefits (236.9 ) (202.9 ) (481.5 ) (421.0 ) NET (DECREASE) INCREASE IN NET ASSETSRESULTING FROM PARTICIPANT TRANSACTIONS (85.3 ) 349.9 161.8 946.6 NET INCREASE IN NET ASSETS 274.0 842.3 966.0 1,820.2 NET ASSETS Beginning of period 14,219.2 11,781.0 13,527.2 10,803.1 End of period $ 14,493.2 $ 12,623.3 $ 14,493.2 $ 12,623.3 See notes to the consolidated financial statements 5 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF CASH FLOWS(In millions)(Unaudited) For the Six MonthsEnded June 30, 2012 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ 804.2 $ 873.6 Adjustments to reconcile net increase (decrease) in net assets resulting fromoperations to net cash used in operating activities: Net realized (gain) loss on investments (3.8 ) 14.1 Net change in unrealized appreciation on investments and mortgageloans payable (613.9 ) (669.2 ) Purchase of real estate properties (96.1 ) (840.6 ) Capital improvements on real estate properties (94.9 ) (74.4 ) Proceeds from sale of real estate properties 46.2 39.0 Purchases of long term investments (472.4 ) (239.4 ) Proceeds from sale of long term investments 71.1 17.1 Increase (decrease) in other investments 136.0 (130.7 ) Change in due to (from) investment advisor 11.9 (0.2 ) Increase in other assets (12.4 ) (31.2 ) (Decrease) increase in other liabilities (4.6 ) 6.0 NET CASH USED IN OPERATING ACTIVITIES (228.7 ) (1,035.9 ) CASH FLOWS FROM FINANCING ACTIVITIES Mortgage loans proceeds received 90.0 105.0 Principal payments of mortgage loans payable (5.1 ) (13.1 ) Premiums 961.3 1,379.4 Liquidity units redeemed (306.1 )  Annuity payments (11.9 ) (11.8 ) Withdrawals and death benefits (481.5 ) (421.0 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 246.7 1,038.5 NET INCREASE IN CASH AND CASH EQUIVALENTS 18.0 2.6 CASH AND CASH EQUIVALENTS Beginning of period 17.5 12.9 End of period $ 35.5 $ 15.5 SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ 58.3 $ 53.9 See notes to the consolidated financial statements 6 TIAA REAL ESTATE ACCOUNTNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Note 1Organization and Significant Accounting Policies Business: The TIAA Real Estate Account (Account) is a segregated investment account of Teachers Insurance and Annuity Association of America (TIAA) and was established by resolution of TIAAs Board of Trustees (the Board) on February 22, 1995, under the insurance laws of the State of New York, for the purpose of funding variable annuity contracts issued by TIAA. The Account offers individual and group accumulating annuity contracts (with contributions made on a pre-tax or after-tax basis), as well as individual lifetime and term-certain variable payout annuity contracts (including the payment of death benefits to beneficiaries). Investors are entitled to transfer funds to or from the Account, and make withdrawals from the Account on a daily basis under certain circumstances. Funds invested in the Account for each category of contract are expressed in terms of units, and unit values will fluctuate depending on the Accounts performance. The investment objective of the Account is to seek favorable long-term returns primarily through rental income and capital appreciation from real estate and real estate-related investments owned by the Account. The Account holds real estate properties directly and through subsidiaries wholly owned by TIAA for the benefit of the Account. The Account also holds interests in real estate joint ventures and limited partnerships in which the Account does not hold a controlling interest; as such, such interests are not consolidated into these consolidated financial statements. Additionally, the Account invests in real estate-related and non-real estate-related publicly-traded securities, cash and other instruments to maintain adequate liquidity levels for operating expenses, capital expenditures and to fund benefit payments (withdrawals, transfers and related transactions). The consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America, which requires the use of estimates made by management. Actual results may vary from those estimates and such differences may be material. The following is a summary of the significant accounting policies of the Account. Basis of Presentation: The accompanying consolidated financial statements include the Account and those subsidiaries wholly owned by TIAA for the benefit of the Account. All significant intercompany accounts and transactions between the Account and such subsidiaries have been eliminated. These consolidated financial statements reflect, in the opinion of management, all material adjustments necessary to fairly state the results of operations and financial position for the interim periods presented. The Accumulation Unit Value (AUV) used for financial reporting purposes may differ from the AUV used for processing transactions. The AUV used for financial reporting purposes includes security and participant transactions effective through the date of the report. Determination of Investments at Fair Value: The Account reports all investments at fair value in accordance with the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 946, Financial ServicesInvestment Companies. Further, in accordance with the adoption of the fair value option allowed under ASC 825, Financial Instruments , and at the election of Account management, mortgage loans payable are reported at fair value. The FASB has defined fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. The following is a description of the valuation methodologies used to determine the fair value of the Accounts investments and investment related mortgage loans payable. Valuation of Real Estate Properties Investments in real estate properties are stated at fair value, as determined in accordance with policies and procedures reviewed by the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. Accordingly, the Account does not record depreciation. Determination of fair value involves significant levels of judgment because the actual fair value of real estate can be determined only by negotiation between the parties in a sales transaction. The Accounts primary objective when valuing its real estate investments will be to produce a valuation that represents a reasonable estimate of the fair value of its investments. Implicit in the Accounts definition of fair value are the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby: 7  Buyer and seller are typically motivated;  Both parties are well informed or well advised, and acting in what they consider their best interests;  A reasonable time is allowed for exposure in the open market;  Payment is made in terms of cash or in terms of financial arrangements comparable thereto; and  The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale. Property and investment values are affected by, among other things, the availability of capital, occupancy rates, rental rates, and interest and inflation rates. As a result, determining real estate and investment values involves many assumptions. Key inputs and assumptions include rental income and expense amounts, related rental income and expense growth rates, discount rates and capitalization rates. Valuation techniques include discounted cash flow analysis, prevailing market capitalization rates or multiples applied to earnings from the property, analysis of recent comparable sales transactions, actual sale negotiations and bona fide purchase offers received from third parties. Amounts ultimately realized from each investment may vary significantly from the fair value presented. Real estate properties owned by the Account are initially valued based on an independent third party appraisal, as reviewed by TIAAs internal appraisal staff and as applicable the Accounts independent fiduciary at the time of the closing of the purchase, which may result in a potential unrealized gain or loss reflecting the difference between an investments fair value (i.e., exit price) and its cost basis (which is inclusive of transaction costs). Subsequently, each property is appraised each quarter by an independent third party appraiser, reviewed by TIAAs internal appraisal staff and as applicable the Accounts independent fiduciary. In general, the Account obtains appraisals of its real estate properties spread out throughout the quarter, which is intended to result in appraisal adjustments, and thus, adjustments to the valuations of its holdings (to the extent such adjustments are made) that happen regularly throughout each quarter and not on one specific day or month in each period. Further, management reserves the right to order an appraisal and/or conduct another valuation outside of the normal quarterly process when facts or circumstances at a specific property change. For example, under certain circumstances a valuation adjustment could be made when the account receives a bona fide bid for the sale of a property held within the Account or one of the Accounts joint ventures. In addition, adjustments may be made for events or circumstances indicating an impairment of a tenants ability to pay amounts due to the Account under a lease (including due to a bankruptcy filing of that tenant). Alternatively, adjustments may be made to reflect the execution or renewal of a significant lease. Also, adjustments may be made to reflect factors (such as sales values for comparable properties or local employment rate) bearing uniquely on a particular region in which the Account holds properties. TIAAs internal appraisal staff oversees the entire appraisal process, in conjunction with the Accounts independent fiduciary (the independent fiduciary is more fully described in the paragraph below). Any differences in the conclusions of TIAAs internal appraisal staff and the independent appraiser will be reviewed by the independent fiduciary, which will make a final determination on the matter (which may include ordering a subsequent independent appraisal). The independent fiduciary, Real Estate Research Corporation, has been appointed by a special subcommittee of the Investment Committee of the Board to, among other things, oversee the appraisal process. The independent fiduciary must approve all independent appraisers used by the Account. All appraisals are performed in accordance with Uniform Standards of Professional Appraisal Practices, the real estate appraisal industry standards created by The Appraisal Foundation. Real estate appraisals are estimates of property values based on a professionals opinion. Appraisals of properties held outside of the U.S. are performed in accordance with industry standards commonly applied in the applicable jurisdiction. These independent appraisers are always expected to be MAI-designated members of the Appraisal Institute (or its European equivalent, Royal Institute of Chartered Surveyors) and state certified appraisers from national or regional firms with relevant property type experience and market knowledge. Under the Accounts current procedures, each independent appraisal firm will be rotated off of a particular property at least every three 8 years, although such appraisal firm may perform appraisals of other Account properties subsequent to such rotation. Also, the independent fiduciary can require additional appraisals if factors or events have occurred that could materially change a propertys value (including those identified above) and such change is not reflected in the quarterly valuation review, or otherwise to ensure that the Account is valued appropriately. The independent fiduciary must also approve any valuation change of real estate-related assets where a propertys value changed by more than 6% from the most recent independent annual appraisal, or if the value of the Account would change by more than 4% within any calendar quarter or more than 2% since the prior calendar month. When a real estate property is subject to a mortgage, the property is valued independently of the mortgage and the property and mortgage fair values are reported separately (see Valuation of Mortgage Loans Payable below). The independent fiduciary reviews and approves all mortgage valuation adjustments before such adjustments are recorded by the Account. The Account continues to use the revised value for each real estate property and mortgage loan payable to calculate the Accounts daily net asset value until the next valuation review or appraisal. Valuation of Real Estate Joint Ventures Real estate joint ventures are stated at the fair value of the Accounts ownership interests of the underlying entities. The Accounts ownership interests are valued based on the fair value of the underlying real estate, any related mortgage loans payable, and other factors, such as ownership percentage, ownership rights, buy/sell agreements, distribution provisions and capital call obligations. Upon the disposition of all real estate investments by an investee entity, the Account will continue to state its equity in the remaining net assets of the investee entity during the wind down period, if any, which occurs prior to the dissolution of the investee entity. Valuation of Real Estate Limited Partnerships Limited partnership interests are stated at the fair value of the Accounts ownership in the partnership which are recorded based upon the changes in the net asset values of the limited partnerships as determined from the financial statements of the limited partnerships when received by the Account. Prior to the receipt of the financial statements from the limited partnerships, the Account estimates the value of its interest in good faith and will from time to time seek input from the issuer or the sponsor of the investments. Since market quotations are not readily available, the limited partnership interests are valued at fair value as determined in good faith by management under the direction of the Investment Committee of the Board and in accordance with the responsibilities of the Board as a whole. Valuation of Marketable Securities Equity securities listed or traded on any national market or exchange are valued at the last sale price as of the close of the principal securities market or exchange on which such securities are traded or, if there is no sale, at the mean of the last bid and asked prices on such market or exchange, exclusive of transaction costs. Debt securities, other than money market instruments, are generally valued at the most recent bid price or the equivalent quoted yield for such securities (or those of comparable maturity, quality and type). Money market instruments, with maturities of one year or less, are valued in the same manner as debt securities or derived from a pricing matrix. Equity and fixed income securities traded on a foreign exchange or in foreign markets are valued using their closing values under the valuation methods generally accepted in the country where traded, as of the valuation date. This value is converted to U.S. dollars at the exchange rate in effect on the valuation day. Under certain circumstances (for example, if there are significant movements in the United States markets and there is an expectation the securities traded on foreign markets will adjust based on such movements when the foreign markets open the next day), the Account may adjust the value of equity or fixed income securities that trade on a foreign exchange or market after the foreign exchange or market has closed. Valuation of Mortgage Loans Payable Mortgage loans payable are stated at fair value. The estimated fair values of mortgage loans payable are based on the amount at which the liability could be transferred to a third party exclusive of transaction costs. Mortgage loans payable are valued internally by TIAAs internal valuation department, as reviewed by the Accounts independent fiduciary, at least quarterly based on market factors, such as market interest rates and spreads for comparable loans, the performance of the underlying collateral (such as the loan-to-value ratio and the cash flow of the underlying collateral), the liquidity for mortgage loans of similar characteristics, the maturity date of the loan, and the return demands of the market. Interest expense for mortgage loans payable is recorded on the accrual basis taking into 9 account the outstanding principal contractual interest rates and financing costs at the time mortgages payable are entered into by the Account. See Note 5Assets and Liabilities Measured at Fair Value on a Recurring Basis for further discussion and disclosure regarding the determination of the fair value of the Accounts investments. Foreign Currency Transactions and Translation: Portfolio investments and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the exchange rates prevailing at the end of the period. Purchases and sales of securities, income receipts and expense payments made in foreign currencies are translated into U.S. dollars at the exchange rates prevailing on the respective dates of the transactions. The effect of any changes in foreign currency exchange rates on portfolio investments and mortgage loans payable are included in net realized and unrealized gains and losses on real estate properties and mortgage loans payable. Net realized gains and losses on foreign currency transactions include disposition of foreign currencies, and currency gains and losses between the accrual and receipt dates of portfolio investment income and between the trade and settlement dates of portfolio investment transactions. Accumulation and Annuity Funds: The accumulation fund represents the net assets attributable to participants in the accumulation phase of their investment (Accumulation Fund). The annuity fund represents the net assets attributable to the participants currently receiving annuity payments (Annuity Fund). The net increase or decrease in net assets from investment operations is apportioned between the accounts based upon their relative daily net asset values. Once an Account participant begins receiving lifetime annuity income benefits, payment levels cannot be reduced as a result of the Accounts actual mortality experience. In addition, the contracts pursuant to which the Account is offered are required to stipulate the maximum expense charge for all Account level expenses that can be assessed, which is not to exceed to 2.5% of average net assets per year. The Account pays a fee to TIAA to assume mortality and expense risks. Accounting for Investments: The investments held by the Account are accounted for as follows: Real Estate Properties
